Citation Nr: 0723578	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  05-17 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as due to Agent Orange exposure.

3.  Entitlement to service connection for a left knee 
disability, claimed as due to service connected residuals of 
shell fragment wound, right calf.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to August 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2004 rating decision of the Philadelphia, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).  A 
videoconference hearing was held before the undersigned in 
January 2006.  A transcript of the hearing is associated with 
the veteran's claims file.  

The issues of entitlement to service connection for diabetes 
mellitus, type II, claimed as due to Agent Orange exposure, 
and whether new and material evidence has been received to 
reopen a claim of service connection for right knee 
disability, are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action is required on his part.


FINDINGS OF FACT

1.  It is not shown that the veteran has a hearing loss 
disability of the right ear by VA standards. 

2.  Left ear hearing loss disability was not manifested in 
service; left ear sensorineural hearing loss was not 
manifested in the  first postservice year; and the 
preponderance of the evidence is against a finding that the 
veteran's current left ear hearing loss disability is related 
to his service or to any event therein.

3.  It is not shown that the veteran's left knee pathology 
was caused or aggravated by his service connected right calf 
shell fragment wound residuals.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309, 
3.385 (2006). 

2.  Secondary service connection for a left knee disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims for service 
connection for hearing loss and a left knee disability.  A 
letter from the RO in April 2004 explained what the evidence 
needed to show to substantiate the claims.  It also explained 
that VA was responsible for obtaining relevant records from 
any federal agency, and that VA would make reasonable efforts 
to obtain records not held by a federal agency, but that it 
was the veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  The May 2005 statement of the 
case (SOC) provided the text of applicable regulations and 
explained what the evidence showed and why the claims were 
denied.  The veteran has not been provided with notice 
regarding disability ratings and effective dates of awards 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
however, such notice is moot unless service connection is 
granted.

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records (SMRs), along with VA and 
private medical records.  He was afforded VA examinations.  
He has not identified any additional evidence pertinent to 
these claims.  Following the hearing before the undersigned 
in January 2006 the record was left open 60 days to afford 
him the opportunity to submit private medical evidence in 
support of his claims; no such evidence was received with 
respect to the claims of service connection for hearing loss 
and a left knee disability.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review.

II.  Factual Background

The veteran's SMRs show that he sustained a shrapnel injury 
of the right calf in June 1967.  No left knee or hearing 
complaints are noted in the SMRs.  The service separation 
examination in June 1969 noted normal lower extremities, and 
audiometry showed the following:  




HERTZ



500
1000
2000
4000
RIGHT
0
0
0
0
LEFT
0
0
0
0

An August 1969 rating decision granted service connection for 
residuals of right calf wound.

A March 1979 statement from J.E. Cohen, M.D., reflects that 
the veteran told Dr. Cohen that he had injured his left knee 
in basic training in the service and currently had a clicking 
in the knee with a giving-way sensation.  There was 
tenderness medially in the joint line.  Dr. Cohen stated that 
he believed this represented a possible internal derangement 
of the left knee. 

On VA examination in May 1979, the veteran reported that he 
had a "problem in morning trying to walk and knees swell and 
go out."  There is no indication that the left knee was 
examined.  On VA examination in July 1988, the veteran did 
not report any left knee complaints.  

On May 2004 VA examination, it was noted that there was no 
evidence to suggest altered biomechanics; there was just 
weakness of the right leg.  Range of motion of both knees was 
0 to 125 degrees.  Drawer sign and grind sign were both 
negative.  The VA physician stated that "it is less likely 
than not that his knee condition is related to the shrapnel 
injury to the right calf region."

VA audiometry in May 2004 showed the following:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
20
10
25
LEFT
10
15
25
45
70

Speech audiometry revealed that speech recognition was 96 
percent in each ear.  The examiner noted essentially normal 
hearing in the right ear, except for mild sensorineural 
hearing loss at 4000 hertz.  The left ear indicated normal 
hearing up to 1000 hertz, sloping to a mild sensorineural 
hearing loss at the mid frequencies and a moderately severe 
sensorineural hearing loss at the high frequencies.  The 
examiner noted that, given the veteran's normal findings on 
audiometry at service separation, it was "unlikely that his 
current hearing loss was due to noise exposure while in the 
military."

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Sensorineural 
hearing loss (as organic disease of the nervous system) is a 
chronic disease which may be service connected on a 
presumptive basis if manifested to a compensable degree in 
the first postservice year.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Hearing Loss

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Right ear

The threshold matter that must be addressed here (as in any 
claim seeking service connection) is whether the claimant now 
has the disability for which service connection is sought.  
Without current disability there is no valid claim of service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  As noted above, hearing loss disability is defined 
by regulation.  See 38 C.F.R. § 3.385.  The veteran's only 
postservice audiometric study, conducted in May 2004, did not 
produce findings reflecting right ear hearing loss disability 
as defined.  The veteran's belief that he has bilateral 
hearing loss due to events in service is not competent 
evidence, as he is a layperson, untrained in establishing a 
medical diagnosis or determining medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Without 
a current showing of right ear hearing loss disability the 
veteran has not satisfied the threshold legal requirement for 
establishing service connection for such disability.  The 
preponderance of the evidence is against this claim, and it 
must be denied.

Left ear

The veteran has a left ear hearing loss disability by VA 
standards.  May 2004 VA audiometry showed left ear puretone 
thresholds meeting the regulatory definition of hearing loss 
disability.  It may also be assumed (and is not in dispute) 
that, by virtue of his military occupation specialty (field 
artillery) and his combat service, the veteran was subjected 
to noise trauma in service.  

However, a hearing loss disability was not noted in service, 
and there is no evidence that a left ear sensorineural 
hearing loss was manifested to a compensable degree in the 
first postservice year so as to allow for a finding that left 
ear hearing loss became manifest in service, and persisted or 
to warrant application of the chronic disease presumptions of 
38 U.S.C.A. § 1112 (for sensorineural hearing loss as organic 
disease of the nervous system).  Furthermore, a VA 
audiologist in May 2004 provided an opinion, based on 
evaluation of the veteran, his accounts of noise exposure in 
service, and review of the claims file, that the veteran's 
current hearing loss disability was unrelated to event(s) in 
service.  There is no competent (medical opinion) evidence to 
the contrary.  The veteran's own opinion that his current 
left ear hearing loss disability is related to noise exposure 
in service is not competent evidence.  See Espiritu, supra.  
The Board notes that the veteran served in combat, and 
entitled to the presumptions afforded by 38 C.F.R. 
§ 3.304(d).  However, he must still show that disability 
which he seeks to have service connected is related to 
(consistent with) the combat (and specifically associated 
noise trauma).  Medical nexus is a question requiring medical 
expertise, and the only medical opinion regarding the 
etiology of the veteran's hearing loss is to the effect that 
it is unrelated to the veteran's service (which would 
encompass combat-related noise trauma).  

Consequently, the preponderance of the evidence is against 
the claim seeking service connection for left ear hearing 
loss disability, and the claim must be denied.

Left Knee

Left knee pathology was not manifested in service or for many 
years thereafter, and it is not alleged that the left knee 
disability was incurred or aggravated while the veteran was 
on active duty.  (The Board is aware of the veteran's 
statements to Dr. Cohen in March 1979 to the effect that he 
injured his left knee in service, however there is no 
objective evidence of such injury, and his current claim is 
based solely on a theory of secondary service connection, 
i.e., that the left knee disability is related to his service 
connected right calf condition, and specifically caused by 
alteration of gait due to right calf pain.)

Service connection may be established for disability due to 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110.  Disability that is proximately due to or 
the result of a service-connected disease or injury shall 
[also] be service connected.  38 C.F.R. § 3.310(a).  Where a 
service-connected disability aggravates a nonservice- 
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The only competent (medical) evidence of record directly 
addressing the matter of a nexus between current left knee 
pathology and the veteran's service connected right calf 
injury residuals, the May 2004 VA examination report, 
indicates that the veteran's left knee problems are "less 
likely than not" related to his service connected right calf 
condition.  The Board finds that the examiner's opinion, 
i.e., that the left knee problems were less likely than not 
"related" to the right calf condition encompasses both the 
concept of causation and that of aggravation.  Review of the 
examiner's full explanation supports this interpretation, 
particularly his specific finding that there was no evidence 
of altered biomechanics as a result of the right calf injury.  
The record contains no medical opinion contrary to that of 
the May 2004 examiner, and that opinion is persuasive.

The statements and contentions of the veteran alleging his 
left knee disability is related to his service-connected 
right calf condition is not competent evidence.  As a 
layperson, he is not competent to opine in matters requiring 
specialized medical knowledge (here, medical nexus).  See 
Espiritu, supra. 

The preponderance of the evidence is against a finding that 
the veteran's left knee disability was caused or aggravated 
by his service connected right calf injury residuals.  
Accordingly, the claim must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a left knee disability, claimed as due 
to service connected right calf shell fragment wound 
residuals, is denied.


REMAND

A rating decision in October 1988 denied the veteran's claim 
of service connection for right knee disability, claimed as 
secondary to service connected right calf shell fragment 
wound, based on a finding that the right knee disability was 
not related to the service connected right calf injury.  The 
veteran did not file a notice of disagreement with that 
decision, and it became final.  In April 2004, the veteran 
sought to reopen the claim.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that in a claim 
to reopen a previously finally denied claim, notice to the 
claimant must include notice regarding the meaning of new and 
material evidence (to include with some specificity of what 
would be considered new and material evidence), as well as 
what evidence and information was necessary to substantiate 
the underlying claim.  The veteran has not been provided 
adequate notice regarding a claim to reopen in accordance 
with the Court's guidelines in Kent.  

The veteran also seeks service connection for type II 
diabetes mellitus.  The Board notes that he served in 
Vietnam, and that type II diabetes mellitus, is listed among 
the diseases that may be service connected on a presumptive 
basis based on herbicide exposure under 38 C.F.R. § 3.309(e).  
However, the record is not clear on whether the veteran has a 
medical diagnosis of type II diabetes mellitus.  At his 
hearing he reported that he has been treated for type II 
diabetes mellitus by private physicians.  Records of such 
treatment would be critical as to this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice advising him that because there was 
a prior final denial of his claim for 
service connection for right knee 
disability, i.e., the October 1988 rating 
decision, he must submit (VA must receive) 
new and material evidence to reopen the 
claim, and the further notice required in 
such claims in accordance with the Court's 
decision in Kent, supra.  The veteran must 
also be specifically advised that because 
his claim was previously denied because the 
right knee disability was not shown to be 
related to his service connected shell 
fragment wound of the right calf, for 
evidence to be new and material, it would 
have to address the matter of a nexus 
between any current claimed right knee 
pathology and the service connected 
disability, i.e., be competent (medical) 
evidence that tends to show that a right 
knee disability was caused or aggravated by 
the service connected right calf injury 
residuals.  He should have opportunity to 
respond.

2.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for diabetes 
mellitus and to provide any releases 
necessary for records of such treatment or 
evaluation to be obtained.  The RO should 
secure complete records of 
treatment/evaluations from all sources 
identified, to specifically include all 
records from Drs. Bross and Richmond in 
Columbus, New Jersey.

3.  If, after review of the records 
obtained pursuant to the previous 
paragraph, there is still a question as to 
whether the veteran has a diagnosis of type 
II diabetes mellitus, the RO should arrange 
for the veteran to be examined by an 
endocrinologist to conclusively determine 
whether he has such disease.  The veteran's 
claims file must reviewed by the examiner 
in conjunction with the examination.  Any 
tests or studies deemed necessary should be 
conducted.  The examiner should provide an 
opinion as to whether or not the veteran 
has type 2 diabetes, and should explain the 
rationale for the opinion.

4.  The RO should then readjudicate these 
claims.  If either remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental SOC 
and afforded the opportunity to respond.  
The case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


